362 F.2d 1011
Clifford A. WILLIAMS, Appellant,v.Raymond W. ANDERSON, Appellee.
No. 15163.
United States Court of Appeals Third Circuit.
Argued April 11, 1966.
Decided July 21, 1966.

Appeal from the United States District Court for the District of Delaware; Caleb R. Layton, III, Judge.
D. T. Spagnoletti, Philadelphia, Pa., for appellant.
F. L. Peter Stone, Deputy Atty. Gen., of the State of Delaware, Wilmington, Del., for appellee.
Before McLAUGHLIN, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
The District Court denied the application of appellant for a writ of habeas corpus. Appellant had been convicted of burglary in the state court on March 30, 1961. The single issue of substance raised on this appeal was the asserted retroactiveness of the Escobedo rule. The United States Supreme Court in Johnson v. New Jersey, 384 U.S. 719, 86 S. Ct. 1772, 16 L. Ed. 2d 882 (June 20, 1966) ruled "that Escobedo affects only those cases in which the trial began after June 22, 1964, the date of that decision." (86 S.Ct. p. 1775).


2
Appellant also contends that Jackson v. Denno, 378 U.S. 368, 84 S. Ct. 1774, 12 L. Ed. 2d 908 (1964) governs here. The undisputed facts make it very clear that there was no issue in this trial with respect to the voluntariness of the confession. The point has no merit.


3
The judgment of the District Court will be affirmed.